 


 HR 3712 ENR: To designate the United States courthouse located at 1716 Spielbusch Avenue in Toledo, Ohio, as the 
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
One Hundred Tenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. R. 3712 
 
AN ACT 
To designate the United States courthouse located at 1716 Spielbusch Avenue in Toledo, Ohio, as the James M. Ashley and Thomas W.L. Ashley United States Courthouse. 
 
 
1.DesignationThe United States courthouse located at 1716 Spielbusch Avenue in Toledo, Ohio, shall be known and designated as the James M. Ashley and Thomas W.L. Ashley United States Courthouse. 
2.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the United States courthouse referred to in section 1 shall be deemed to be a reference to the James M. Ashley and Thomas W.L. Ashley United States Courthouse. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
